Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to EMPLOYMENT AGREEMENT (“Amendment”) is made by and between
NIGEL TRAVIS (“You”) and PAPA JOHN’S INTERNATIONAL, INC., a corporation
organized and existing under the laws of the State of Delaware (“Company”), as
of the 9th day of May, 2007.

W I T N E S S E T H:

WHEREAS, You and the Company have entered into an Employment Agreement effective
as of January 31, 2005 (the “Employment Agreement”);

WHEREAS, You and the Company desire to amend the Employment Agreement to the
extent provided herein, to provide for your long-term incentive program
participation after the date hereof in performance-based restricted stock
instead of performance shares, and to make certain other changes to vesting and
holding period requirements, all without alteration of the terms of any existing
grants of performance shares or stock options under the original terms of the
Employment Agreement;

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the mutual covenants
and obligations herein contained, the Company and You agree as follows:

1. Long-term incentive program. Under the heading “Long-Term Incentive Program”
on Schedule A of the Employment Agreement, the first bullet point regarding the
“Performance Share Plan” is replaced in its entirety with the following:

·                  Performance Share Plan and Performance-Based Restricted
Stock.- (i) For 2005 (prorated) and 2006: Performance Share Plan — 3-year
performance period based on shareholder return versus peer group — Annual
performance share unit grant of 20,000 (post 2006 stock split) (prorated for
2005).Example: 40th percentile versus peer group results in award of 50% of
target; 50th = 100%; 75th = 200%. (ii) For the remainder of the term of
employment under the Employment Agreement, Annual performance-based restricted
stock grant of 20,000 shares, to be made at the time of the annual grants to
other Company officers and employees. This grant will have a 3-year performance
period based on the Company’s compounded annual growth rate of operating income,
or such other performance period or performance measure as the Company may
implement from time to time with respect to restricted stock grants comprising a
component of the long-term incentive compensation program.

2. Hold period and vesting. The note denoted with an asterisk at the end of
Schedule A is hereby modified such that the hold period on option grants made on
or after the date of this Amendment is changed from one year to three months,
and the vesting period for option grants made on or after the date of this
Amendment is changed from two year cliff to three year graded, and such note is
replaced to read in its entirety as follows:

*Note: All option grants by the Company shall have a two year cliff vest, in
case of option grants prior to May 9, 2007, or three year graded vest, in case
of option grants on or after May 9, 2007, in each case with a five year
expiration term. Shares received upon exercise, net of payment of option price
and applicable taxes, must be held at least (i) one year following exercise, in
case of option grants prior to May 9, 2007, or (ii) three months following
exercise, in case of option grants on or after May 9, 2007.

3. Continuation of Other Terms. Except as set forth herein, all other terms and
conditions of the Employment Agreement shall remain in full force and effect.


--------------------------------------------------------------------------------


4. Complete Agreement. This Amendment and the Employment Agreement together
constitute the entire agreement between You and the Company with respect to the
subject matter described herein.

[Signature page follows]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, You and the Company have executed and delivered this
Agreement at Louisville, Kentucky as of the date first written above.

YOU:

 

 

 

/s/ Nigel Travis

 

NIGEL TRAVIS

 

 

 

COMPANY:

 

 

 

PAPA JOHN’S INTERNATIONAL, INC.

 

 

 

By:

/s/ Peter McCue

 

 

 

 

Title:

Senior Vice President, Human Resources

 


--------------------------------------------------------------------------------